Case 19-23524-kl Doc8 Filed 12/18/19 Page1of7

Fill in this information to identify your case:

Debtor 1 Jean Ellen Danilovich-Flores
First Name Middle Name Last Name

Debtor 2

CK Check if this is an amended

 

(Spouse, if filing) First Name Middle Name Last Name

plan, and list below the

United States Bankruptcy Court for the :_ NORTHERN DISTRICT OF INDIANA sections of the plan that have

Case Number

been changed

 

(tf known)

 

 

Official Form 113

Chapter 13 Plan

12/17

To Debtors:

To Creditors:

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies.

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

If you oppose the plan's treatment of your ciaim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the pian
includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision will
be ineffective if set out later in the plan.

 

 

 

 

 

1.1 | A limit on the amount of a secured claim, set out in Section3.2, which may result in a partial CI Included || Not Included
payment or no payment at all to the secured creditor

1.2 | Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in || Included | Not Included
Section 3.4

1.3 | Nonstandard provisions, set out in Part8 HB inctudea T] Not Included

 

 

 

 

eae Pian Payments and Length of Pian

2.1 Debtors(s) will make regular payments to the trustee as follows:

$ _ 1,000.00

permonth for 36 months

Insert additional tines if necessary.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

Official Form 113 Record # 833342 Chapter 13 Plan Page 1
Case 19-23524-kl Doc8 Filed 12/18/19 Page 2of7

 

Debtor1 Jean Ellen Danilovich-Flores Case Number (if known)
First Name Middte Name Last Name
2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.

Hi Debtor(s) will make payments pursuant to a payroll deduction order.
L] Debtor(s) will make payments directly to the trustee.
1 Other (specify method of payment):
2.3 Income tax refunds
Check one.
Debtor(s) will retain any income tax refunds received during the plan term.

Ll Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within14 days of filing the return and will
turn over to the trustee all income tax refunds received during the plan term.

Hil Debtor(s) will treat income tax refunds as follows:
Debtor(s) will turn over copies of federal and state income tax returns each year of the Plan to the Trustee.
Debtor(s) will pay, into the Plan, tax refunds in excess of $750.00.

2.4 Additional payments.
Check one.
Hl None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $ 36,000.00 .

Treatment of Secured Claims

3.1 Maintenance of payments and cure of default, if any.
Check one.
L] None. !f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

Mitre debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes required by
the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either by the trustee or
directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through disbursements by the
trustee, with interest, if any, at the rate stated Unless otherwise ordered by the court, the amounis listed on a proof of claim filed before the
filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and
arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay
is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The final
column includes only payments disbursed by the trustee rather than by the debfor(s).

 

Name of Creditor Collateral Current installment | Amount of Interest rate.on Monthly. plan: Estimated total
payment : arrearage (if arrearage payment on. payments: by:
{including escrow) any) 2 Gfapplicable) arrearage trustee
Wells Fargo HM 7706 New $ 583.00 $ 3,250.00 0.00 % §$ 0.00 $ 24,238.00
Mortgag Hampshire Ave . .
Hammond IN 7 see by:
46323 u

(1 Debtor(s)

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
Hi None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506.

Check one.
Wi None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.
Check one.

LC] None. if “None” is checked, the rest of § 3.4 need not be completed or reproduced.

Official Form 113 Record # 833342 Chapter 13 Pian Page 2
Official Form 113

Case 19-23524-kl

Jean Elien

First Name Middle Name

Danilovich-Flores

Last Name

Case Number (if known)

Doc 8 Filed 12/18/19 Page 3 of 7

Hl The remainder of this paragraph will be effective only if the applicable box in Part‘ of this plan is checked.

The judicial tiens or nonpossessory, nonpurchase money security interests securing the claims listed below impair exemptions to which the
debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the court, a judicial lien or security interest
securing a claim listed below will be avoided to the extent that it impairs such exemptions upon entry of the order confirming the plan. The
amount of the judicial lien or security interest that is avoided will be treated as an unsecured claim in Part5 to the extent allowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim under the plan See 11 U.S.C.
§522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the information separately for each lien.

Information regarding judicial
lien on security interest

Name of creditor

Community Hospital

 

Collateral

7706 New Hampshire Ave
Hammond IN 46323

 

Lien Identification (such as
judgement date, date of lien
recording, book and page number)

Judgement Date: 11/21/2011;

Date Retordee: TUZT/Z0TT,
Document #

45H04-1110-PL-3913

 

Record # 833342

 

Calculation of lien avoidance

a. Amount of lien

b. Amount of all other liens

c. Value of claimed exemptions

d. Total of adding lines a, b, andc

e. Value of debtor(s)' interest in
property

f. Subtract line e from line d.

Extent of exemption impairment
(Check applicable box):

Wi Line f is equal to or greater than line a.

Treatment of remaining
secured.claim

 

 

$ 440.15 | Amount of secured claim after
avoidance (line a minus line f)
$ 94,495.35 | $
$ 0.00 | Interest rate (if applicable)
$ 94,935.50 %
Monthly payment on secured
$0.00 | claim
$
$ 94.935.50 Estimated total payments on

The entire lien is avoided. (Do not complete the next column.)

[Line fis less than line a.

A portion of the lien is avoided. (Complete the next column.)

Chapter 13 Plan

 

secured claim

$

Page 3
Case 19-23524-kl

 

 

Doc 8 Filed 12/18/19 Page 4of 7

 

 

 

 

Debtor1 Jean Ellen Danilovich-Flores Case Number (if known)
First Name Middle Name Last Name
Name of creditor a. Amount of lien $ 2,739.35 | Amount of secured claim after
avoidance (line a minus line f)
Kish Funeral Home & Cremations b. Amount of all other fiens $ 92,196.15 $
Collateral c. Value of claimed exemptions $ 0.00 | Interest rate (if applicable)
7706 New Hampshire Ave
Hammond IN 46323
d. Total of adding lines a, b, and c $ 94,935.50 %
Monthly payment on secured
Lien Identification (such as e. Value of debtor(s)' interest in $ 0.00 claim ¥ pay
judgement date, date of lien property $
recording, book and page number)
; ; Estimated total its o

Judgement Date: 08/22/2013; f. Subtract line e from line d. $ 94,935.50 secured claim payments on
Date Recorded. USIZZ/ZUTS;
Document # $
45D09-1307-SC-001872 Extent of exemption impairment

(Check applicable box):

Bi Line f is equal to or greater than line a.

The entire lien is avoided. (Do not complete the next column.)
[Line f is less than line a.
A portion of the lien is avoided. (Complete the next column.)

3.5

 

 

Surrender of collateral.
Check one.
Hi None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

REE Treatment of Fees and Priority Claims

41

4.2

4.3

4.4

4.5

Official Form 113

 

General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§ 4.5, will be paid in full without

posipetition interest.

Trustee's fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 4.25

during the plan term, they are estimated to total $. 1,530.00.

Attorney's fees

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $ 4,000.00.

Priority claims other than attorney's fees and those treated in § 4.5.

Check one.
1 None. If “None” is checked, the rest of § 4.4 need not be compieted or reproduced.
Hl The debtor(s) estimate the total amount of other priority claims to be __ $65.00 .

Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

Hl None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Record # 833342 Chapter 13 Plan

% of plan payments; and

Page 4
Case 19-23524-kl
Debtor1 Jean Ellen

First Name Middle Name

5.1 Nonpriority unsecured claims not separately classified.

Doc 8 Filed 12/18/19 Page 5of7

Danilovich-Flores
Last Name

Treatment of Nonpriority Unsecured Claims

Case Number (if known)

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check ail that apply.

DO The sum of $

oO % of the total amount of these claims, an estimated payment of $

Hl The funds remaining after disbursements have been made to all other creditors provided for in this plan.

lf the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured ciaims. Check one.

HB None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

HI None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts

and unexpired leases are rejected. Check one.

C1 None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

Hl Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified below, subject
to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column includes only payments disbursed

by the trustee rather than by the debtor(s).

 

 

Naive: of Creditor Description. of leased Current installment:Amount of Treatment of arrearage Estimated total
: property or executory payment arrearage to .....(Refer.to other plan payments by
contract be paid section if applicable) — trustee
Aaron's Fridge and Dryer $ 135.00 $ $ 0.00
Disbursed by:
[] Trustee
Hl Debtor(s)
Progressive Leasing, LLC Bedroom Set $ 156.00 $ $ 0.00
Disbursed by:
CD Trustee

Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon
Check the applicable box:
CO pian confirmation.

HB entry of discharge.
[J other:

HB Debtor(s)

 

Nonstandard Plan Provisions

8.1 Check “None” or List Nonstandard Plan Provisions

CJ None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Official Form 113 Record # 833342

Chapter 13 Pian

Page 5
Case 19-23524-kl Doc8 Filed 12/18/19 Page 6of7

Debtor1 Jean Ellen Danilovich-Flores Case Number (if known)
First Name Middle Name Last Name

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the
Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

Any claim filed by Aaron's listed in Section 6.1 shall not be paid by the Trustee and shail be considered void
since no payment under the plan shall be paid to Section 6.1 creditors.

Any claim filed by Progressive Leasing. LLC listed in Section 6.1 shall not be paid by the Trustee and shall be
considered void since no payment under the plan shall be paid to Section 6.1 creditors.

Signature(s):

9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

 

lf the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional. The attorney for the Debtor(s), if
must sign below.

eK ews ire,

Jean Ellen Danilovich-Flores

Date: pated A | | LD /2019-—,

 

Date: ce 019

 

“signature of Attorney for Debtor

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s)
also certify(ies) that the wording and order of the provisions in this Chapter13 pian are identical to
those contained in Official Form 113, other than any nonstandard provisions included in Part8.

Official Form 113 Record # 833342 Chapter 13 Plan Page 6
Case 19-23524-kl Doc8 Filed 12/18/19 Page 7 of7

Debtor1 Jean Ellen Danilovich-Flores Case Number (if known)
First Name Middle Name Last Name

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)

“
Ny
A
nN
o
go
Q
6

1

 

~*A

b. Modified secured claims (Part 3, Section 3.2 total) 0.0!

oO

vf

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) 0.0

oO

A

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) 0.0

oS

€. Fees and priority claims (Part 4 total)

“A
a

oi
©
a
°o
Oo

an

f. | Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) 0.00

A

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) 0.00

A

h. Separately classified unsecured claims (Part 5, Section 5.3 total) 0.00

“An

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total) 0.00

Bcd

j. | Nonstandard payments (Part 8, totai) 0.00

 

on

Total of lines a through j 29,833.00

 

Official Form 113 Record # 833342 Chapter 13 Pian Page 7

 
